Per Curiam.

Respondent, admitted to practice in 1934, is charged with professional misconduct in connection with his solicitation of retainers in violation of section 270-a of the Penal Law. He pleaded guilty to an attempt to commit the crime of unlawful solicitation. In addition to being charged with “ solicitation ” he is also charged with a failure to co-operate with the preliminary inquiry of the Co-ordinating Committee *520on Discipline and with having commingled clients’ moneys with his own.
Respondent has no prior disciplinary history and since 1954 has conducted himself in accordance with the high standards of the profession. There is no evidence that any of his clients have been prejudiced by reason of his improper conduct. In addition, he ultimately co-operated fully with the Co-ordinating Committee and frankly disclosed his past transgressions.
Under all the circumstances the respondént should be suspended from the practice of the law for one year.
Rabin, J. P., Valente, McNally, Stevens and Eager, JJ., concur.
Respondent suspended for a period of one year.